Title: To Thomas Jefferson from James Monroe, 1 September 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Sepr. 1. 1802.
          
          Jas. Monroe’s best respects to Mr. Jefferson. If he has a moment of leisure, he will thank him for a few words on the subject of a note he left at Monticello yesterday, in addition to wh. he begs to trouble him with the inclosed. If the accommodation wh. it proposes can be given, it will essentially forward the arming of the militia of the State. He will be happy to bear Mr. Jefferson’s commands to Richmond, whither he sits out tomorrow morning.
        